Citation Nr: 1601941	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-07 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from July 1999 to September 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2014 and September 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's irritable bowel syndrome first manifested during active service by way of occasional constipation and diarrhea.  


CONCLUSION OF LAW

Irritable bowel syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the issue of service connection for irritable bowel syndrome, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

As an initial matter, irritable bowel syndrome at issue is not an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

The Veteran contends that she has irritable bowel syndrome that causes recurrent constipation, bloating, and diarrhea.  The Veteran reports that she had chronic constipation and intermittent diarrhea while on active duty.  She adds that after her in-service rectocele repair and hysterectomy surgery in May 2007, she continued to experience constipation and diarrhea, both in-service and after service.  She asserts that this symptomatology was reflective of irritable bowel syndrome while on active duty, which was undiagnosed at the time.  She reported developing hemorrhoids due to her constipation, which the RO has already service-connected.  See February 2015 rating decision.  She has also alternatively maintained that her irritable bowel syndrome may be secondary to Detrol medication, which she takes for her already service-connected hysterectomy and rectocele disabilities.  See August 2008 claim; May 2009 notice of disagreement (NOD); May 2009 Veteran's statement; February 2010 VA Form 9.  

At the outset, the Veteran meets the first requirement for a service-connection claim - proof of a current disability.  See Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Specifically, VA treatment records dated from 2008 to 2015, and September 2008 and January 2015 VA examination reports, reveal a diagnosis of irritable bowel syndrome, with symptoms such as constipation, diarrhea, and bloating.  Thus, the existence of a current disability is not in dispute. 

As to the second requirement of in-service incurrence, service treatment records (STRs) document that the Veteran was treated for constipation in April 2007.  She underwent an in-service rectocele repair and hysterectomy surgery in May 2007.  After her surgery, she reported a pink discharge with her bowel movements at the end of May 2007.  She has also provided competent and credible lay testimony that she had chronic constipation during active duty.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Thus, the medical and lay evidence of record shows symptoms during service.  See 38 C.F.R. § 3.303(a).  

Post-service, as to the third requirement of a nexus, the Veteran first reported bleeding as the result of constipation in a May 2008 VA primary care note.  This was approximately eight to nine months after separation from service.  A July 2008 VA treatment record stated that the Veteran reported alternating constipation and diarrhea with occasional bleeding.  She underwent a July 2008 colonoscopy, which was normal.  An August 2008 VA primary care note diagnosed irritable bowel syndrome.  She continued to be treated for occasional flare-ups of her irritable bowel syndrome in VA treatment records dated from 2008 to 2015.  The Veteran has also provided competent and credible lay statements of intermittent flare-ups of irritable bowel syndrome by way of constipation and diarrhea, continuously post-service, since the onset during active duty.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  Thus, this medical and lay evidence listed above indicates irritable bowel syndrome has existed since the onset during service.  

Furthermore, the October 2008 VA examiner diagnosed irritable bowel syndrome, starting in the early 2000s, which is during active duty; this diagnosis was made upon review of the relevant medical records and taking into account the Veteran's history which is supported by the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the January 2015 VA examiner noted that the Veteran's first diagnosis of irritable bowel syndrome was in 2007, which is also during active duty, with the onset of alternating diarrhea and constipation and bloating with gas.  These VA examinations, therefore, provide supporting medical evidence of a nexus to service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  In making these determinations, the VA examiners correctly considered the credible lay statements from the Veteran regarding the onset of her irritable bowel syndrome symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Board has also considered that the October 2008, January 2015, and October 2015 VA examiners also ultimately provided negative nexus opinions for service connection, but finds that the negative opinions are flawed.  A common thread is that the VA examiners emphasized the Veteran's military service did not "cause" her irritable bowel syndrome, even though they acknowledged she clearly had constipation and other symptoms during service.  However, in order to establish service connection, it is not necessary that the disability actually be "caused" by active service; rather, it is only necessary that the disability be "incurred coincident with service" by affirmative evidence showing "inception" during service.  See 38 C.F.R. § 3.303(a).  In other words, competent and credible medical or lay evidence demonstrating the "onset" of the irritable bowel syndrome during service is satisfactory in establishing service connection.  Causation is not required.  

Accordingly, the evidence supports service connection for irritable bowel syndrome.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for irritable bowel syndrome is granted.     




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


